DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  This is the initial office action based on the 16/641,111 application filed February 21, 2020.  Claims 1-9 are pending and have been fully considered.  

Information Disclosure Statement
The information disclosure statements (IDS) submitted February 21, 2020, September 25, 2020, and January 18, 2021 are noted.  The submissions are in compliance with the provisions of 37 CFR 1.97 and 1.98.  Accordingly, the IDS are being considered by the Examiner.

Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description: “30” (see Specification, page 22, line 2).  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed 

Specification
The disclosure is objected to because of the following informalities:  at page 22, line 2 of paragraph 2, the Specification reads “inner cover 24”.  Examiner suggests amending this to read --inner cover [[24]] 25-- for consistency.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation, “an opening/closing mechanism of an intake member comprising: an intake member which accommodates a filter part and has an opening leading to a carburetor at an end wall facing the filter part.”  It is not clear how the intake member cannot be comprised in the opening/closing mechanism of an intake member as the opening/closing mechanism is already a part of the intake member.
Claim 1 recites the limitation "the side wall" in the last line of the claim.  There is insufficient antecedent basis for this limitation in the claim.  It is unclear if this should instead recite the end wall and therefore Claim 1 is indefinite since it fails to set forth a claim that “clearly and precisely inform[s] persons skilled in the art of the boundaries of protected subject matter” (see MPEP § 2173).  For examination purposes, Examiner is interpreting this as introducing the side wall element, and suggests amending this to read --a side wall--.
Concerning Claim 2, lines 2-3 provides “a covering part which covers an outer side of the intake member is disposed at an opposite H1190607(HNDF-318)57side to the end wall so as to interpose the filter part”.  It is unclear between what two elements the filter part is disposed.  Therefore, Claim 1 is indefinite since it fails to set forth a claim that “clearly and precisely inform[s] persons skilled in the art of the boundaries of protected subject matter” (see MPEP § 2173). For examination purposes, Examiner is interpreting this to mean the filter part is interposed between the covering part and the end wall.
Claim 4 recites that “the guide hole has a different size at a side on which the arm part is located …”.  It is unclear what this size is different from, and therefore Claim 4 is indefinite since it fails to set forth a claim that “clearly and precisely inform[s] persons skilled in the art of the boundaries of protected subject matter” (see MPEP § 2173).  For examination purposes, Examiner is interpreting “size” as the width of the hole, and interpreting the claim as follows “guide hole has a different size at a side on which the arm part is located upon establishing the opening in a closed state[[, and]] than
Claims 3 and 5-9 are rejected as being dependent from a rejected base claim.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-3 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Okane et al. (JP 2001090608 A, herein “Okane”).
Regarding Claim 1, to the extent that Claim 1 is understood in light of the Section 112 rejection set forth herein, Okane discloses an opening/closing mechanism of an intake member, an intake member (A) which accommodates a filter part (see paragraph [0008]) and has an opening (6) leading to a carburetor (see paragraph [0008] in an end wall (7) opposing the filter part, and an opening/closing member (“choke valve”, see paragraph [0008], last sentence) which is disposed between the filter part and the end wall, and opens/closes the opening (see Figures 1 and 2).  Further, Okane discloses a working member (22) which is disposed on an opposite side to the opening/closing member so as to interpose the end wall (7), and allows the opening/closing member to be operated (see paragraph [8]), wherein the working member includes an arm part (22) which extends along the end wall and is linked with the opening/closing member to interpose the end wall at one end part (see Figures 1 and 2), and a holding part (22a) provided to another end part of the arm part (see Figure 2), and wherein the intake member has a guide hole (defined between stop pieces (13), (14)) into which the arm part 
Regarding Claim 2, to the extent that Claim 2 is understood in light of the Section 112 rejection set forth herein, Okane discloses a covering part (3) which covers an outer side of the intake member (see Figure 1) is disposed at an opposite side to the end wall (7) to interpose the filter part therebetween, and wherein the holding part (22a) has a planar section which is continuous with the notch part, at a side end opposing the covering part (3) (see Figure 3).
Regarding Claim 3, Okane discloses that the guide hole (defined between stop pieces (13), (14)) has a positioning protrusion (stop pieces (13), (14)) which positions the arm part to clamping upon establishing the opening in an opened state (functional aspect of stop pieces (13), (14)).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Okane in view of JP 2-132836 (herein ‘836).  Note: ‘836 was cited by Applicant in the IDS dated February 21, 2020, and a partial translation was provided therewith.
Regarding Claim 8, Okane discloses the invention substantially as claimed, but is silent concerning the elastic member as claimed. 
However, ‘836 discloses a two-cycle engine with a choke valve (see Abstract).  ‘836 discloses that an opening/closing member (3) has an engaging shaft (5) which engages with the end wall via an elastic member (7), wherein the engaging shaft penetrates a mounting hole of the end wall and is inserted to an engaging hole provided in the working member or the opening/closing member (see Figures 5-6), and wherein the elastic member (7) is elastically sandwiched between an accommodating step part provided to the mounting hole and the opening closing member or the working member (see Figures 4-6).
Therefore, it would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to modify the choke valve assembly of Okane by providing an elastic member as described in ‘836 in order to facilitate preventing dust from contaminating the choke valve shaft during operation.
Allowable Subject Matter
Claims 4-7 and 9 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Specifically, various references are cited that provide detail of relevant choke assemblies for engines.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES G MOUBRY whose telephone number is (571)270-5658. The examiner can normally be reached M-F 10AM - 6:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lindsay M Low can be reached on 571-272-1196. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-





/GRANT MOUBRY/Primary Examiner, Art Unit 3747